Name: Commission Regulation (EC) No 2356/2002 of 27 December 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R2356Commission Regulation (EC) No 2356/2002 of 27 December 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 351 , 28/12/2002 P. 0044 - 0044Commission Regulation (EC) No 2356/2002of 27 December 2002derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Articles 26(3) and 31(14) thereof,Whereas:(1) Commission Regulation (EC) No 1924/2002 of 28 October 2002 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products and from Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(3) provides that the validity of export licences with advance fixing of the refund for which the destination is the Czech or Slovak Republics should expire no later than 31 December 2002, given the entry into force on 1 January 2003 of the concessions granted in the negotiations on trade liberalisation between the European Community, of the one part, and the Czech and Slovak Republics, of the other part. The possibility of issuing licences for these countries from 1 January 2003 should be reintroduced because the planned date for the introduction of concessions cannot now be met. In order to ensure that the concessions as granted are observed when they enter into force, a derogation to Article 6 of Regulation (EC) No 174/1999(4) should be introduced, limiting the licences' term of validity to their month of issue.(2) With a view to the entry into force on 1 January 2003 of the new concessions granted to the Czech and Slovak Republics, Article 2 of Regulation (EC) No 1924/2002 provides that, Article 18(3) of Regulation (EC) No 800/1999 notwithstanding, no refund is to be paid in respect of licences used on or after 1 January 2003 for exports to the Czech or Slovak Republics that show in box 7 a destination other than either of those two countries. As that date cannot now be met, the Article in question should be repealed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6 of Regulation (EC) No 174/1999, the term of validity of the export licences with advance fixing of the refund applied for on or after 1 January 2003 for which the Czech or Slovak Republics are the intended destination shall expire at the end of the month in which they are issued.Article 2Article 2 of Regulation (EC) No 1924/2002 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 293, 29.10.2002, p. 17.(4) OJ L 20, 27.1.1999, p. 8.